EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Halliburton Company: We consent to the incorporation by reference in the registration statement on Form S-8 of Halliburton Company of our report dated February 16, 2012, with respect to the consolidated balance sheets of Halliburton Company and its subsidiaries as of December31, 2011 and 2010, and the related consolidated statements of operations, shareholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2011, and the effectiveness of internal control over financial reporting as ofDecember 31, 2011, which reports appear in the December31, 2011 annual report on Form 10-K of Halliburton Company. /s/ KPMG LLP KPMG LLP Houston, Texas June 22, 2012
